


110 HR 3947 IH: To amend the Internal Revenue Code of 1986 to provide for

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3947
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Larson of
			 Connecticut (for himself, Mr. Camp of
			 Michigan, Mrs. McCarthy of New
			 York, Mr. Burton of
			 Indiana, Mr. English of
			 Pennsylvania, Mr. Franks of
			 Arizona, Mr. Lewis of
			 Kentucky, Mr. Paul,
			 Mr. Ramstad,
			 Mr. Sestak, and
			 Mr. Souder) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a carryforward of unused benefits in health flexible spending
		  arrangements.
	
	
		1.Carryforward of unused
			 benefits in health flexible spending arrangements
			(a)In
			 generalSection 125 of the Internal Revenue Code of 1986
			 (relating to cafeteria plans) is amended by redesignating subsections (h) and
			 (i) as subsections (i) and (j), respectively, and by inserting after subsection
			 (g) the following:
				
					(h)Carryforward of
				certain unused health benefits
						(1)In
				generalFor purposes of this title, a plan or other arrangement
				shall not fail to be treated as a cafeteria plan solely because qualified
				benefits under such plan include a health flexible spending arrangement under
				which not more than $500 of unused health benefits may be carried forward to
				the succeeding plan year of such health flexible spending arrangement.
						(2)Health flexible
				spending arrangementFor purposes of this subsection, the term
				health flexible spending arrangement means a flexible spending
				arrangement (as defined in section 106(c)) that is a qualified benefit and only
				permits reimbursement for expenses for medical care (as defined in section
				213(d)(1), without regard to subparagraphs (C) and (D) thereof).
						(3)Unused health
				benefitsFor purposes of this subsection, with respect to an
				employee, the term unused health benefits means the excess
				of—
							(A)the maximum amount
				of reimbursement allowable to the employee for a plan year under a health
				flexible spending arrangement, over
							(B)the actual amount
				of reimbursement for such year under such arrangement.
							(4)TerminationParagraph
				(1) shall not apply to plan years beginning after December 31,
				2009.
						.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2006.
			
